Exhibit 24 Old Point Financial Corporation Power of Attorney I, James Reade Chisman, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/James Reade Chisman (SEAL) James Reade Chisman Old Point Financial Corporation Power of Attorney I, Richard F. Clark, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Richard F. Clark (SEAL) Richard F. Clark Old Point Financial Corporation Power of Attorney I, Russell S. Evans, Jr., do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Russell S. Evans, Jr. (SEAL) Russell S. Evans, Jr. Old Point Financial Corporation Power of Attorney I, Michael A. Glasser, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Michael A. Glasser (SEAL) Michael A. Glasser Old Point Financial Corporation Power of Attorney I, Dr. Arthur D. Greene, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Dr. Arthur D. Greene (SEAL) Dr. Arthur D. Greene Old Point Financial Corporation Power of Attorney I, Stephen D. Harris, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Stephen D. Harris (SEAL) Stephen D. Harris Old Point Financial Corporation Power of Attorney I, John Cabot Ishon, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ John Cabot Ishon (SEAL) John Cabot Ishon Old Point Financial Corporation Power of Attorney I, John B. Morgan, II, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ John B. Morgan, II (SEAL) John B. Morgan, II Old Point Financial Corporation Power of Attorney I, Louis G. Morris, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Louis G. Morris (SEAL) Louis G. Morris Old Point Financial Corporation Power of Attorney I, Robert L. Riddle, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Robert L. Riddle (SEAL) Robert L. Riddle Old Point Financial Corporation Power of Attorney I, Dr. H. Robert Schappert, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Dr. H. Robert Schappert (SEAL) Dr. H. Robert Schappert Old Point Financial Corporation Power of Attorney I, Robert F. Shuford, Sr., do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Robert F. Shuford, Sr. (SEAL) Robert F. Shuford, Sr. Old Point Financial Corporation Power of Attorney I, Robert F. Shuford, Jr., do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Robert F. Shuford, Jr. (SEAL) Robert F. Shuford, Jr. Old Point Financial Corporation Power of Attorney I, Ellen Clark Thacker, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Ellen Clark Thacker (SEAL) Ellen Clark Thacker Old Point Financial Corporation Power of Attorney I, Joseph R. Witt, do hereby constitute and appoint Robert F. Shuford, Sr and Louis G. Morris, my true and lawful attorney-in-fact, any of whom acting singly is hereby authorized for me and in my name and on my behalf as a director and/or officer of Old Point Financial Corporation (the “Corporation”), to act and to execute any and all instruments as such attorneys or attorney deem necessary or advisable to enable the Corporation to comply with the Securities Exchange Act of 1934, as amended (“Act”), and any rules, regulations, policies or requirements of the Securities Exchange Commission (the “Commission”) in respect thereof in connection with the preparation and filing by the Corporation with the Commission of its Annual Report on Form 10-K for the year ended December 31, 2010 and any and all amendments to such Report, together with such other supplements, statements, instruments and documents as such attorneys or attorney deem necessary or appropriate. I do hereby ratify and confirm all my said attorneys or attorney shall do or cause to be done by virtue hereof. WITNESS my execution hereof this 11th day of January, 2011. /s/ Joseph R. Witt (SEAL) Joseph R. Witt
